Citation Nr: 1629149	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine with bilateral sacroilitis.  

2.  Entitlement to service connection for cervical spine strain.  

3.  Entitlement to service connection for a cervical spine disorder other than cervical strain, to include as secondary to DJD of the lumbar spine with bilateral sacroilitis.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in April 2009 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This case was remanded in June 2015 for additional development and now returns for further appellate review.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the record reflects the Veteran attributes his current unemployment, at least in part, to his lumbar spine disability.  See April 2015 Hearing Transcript, p. 25, and August 2015 Back (Thoracolumbar Spine) VA examination, p. 8.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  It is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbar spine disability does not result in forward flexion to 30 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare-ups; ankylosis; intervertebral disc syndrome; or associated objective neurologic abnormalities.

2.  The Veteran's cervical strain is attributable to his period of active duty.

3.  The Veteran's cervical spine disorders other than cervical strain, to include degenerative disc disease (DDD) and DJD of the cervical spine, are not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and were not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for service connection for cervical strain are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a cervical spine disorder other than cervical strain are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for cervical strain herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  

As to the remaining claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the initial unfavorable decision on the Veteran's lumbar spine claim issued in April 2009, advised him of the evidence and information necessary to substantiate his claim for a higher rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  A November 2010 letter, sent prior to the initial unfavorable decision on the Veteran's claim for a cervical spine disorder issued in April 2011, and a June 2015 letter advised him of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the June 2015 letter was issued after the initial April 2011 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2015 letter was issued, the Veteran's claim was readjudicated in the September 2015 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Pursuant to the Board's recent remand, the Veteran was sent a letter in June 2015 asking him to identify all non-VA treatment providers who may have additional, outstanding records that are relevant to the claims; however, he did not respond.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations of his spine in March 2009, March 2011, and September 2015.  The March 2011 and September 2015 examiners also provided opinions as to the etiology of the Veteran's cervical spine disorder.  

As relevant to the Veteran's increased rating claim, neither he nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

The Board has considered the Court's recent holding in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that an examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing....If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so."  In the instant case, while the March 2009, March 2011, and September 2015 VA examinations conducted range of motion testing, it does not appear that such was performed for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  However, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his increased rating claim, or otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board further finds that such VA examinations and accompanying opinions are adequate to decide the Veteran's claim for service connection for a cervical spine disorder other than cervical spine strain as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim decided herein has been met.  

Additionally, in April 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Testimony regarding the nature and severity of the Veteran's service-connected lumbar spine disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Testimony was also solicited regarding the Veteran's contentions as to the onset and etiology of his cervical spine disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing additional VA examinations, and consequently remanded the matter in June 2015 so as to obtain such outstanding evidence.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted previously, in June 2015, the Board remanded the case to provide the Veteran with VCAA notice as to the information and evidence necessary to substantiate a secondary service connection claim, afford him an opportunity to identify or submit any outstanding VA or non-VA treatment records, and provide him VA examinations of his lumbar and cervical spine disorders.  Thereafter, in a June 2015 letter, the Veteran was provided with the requested VCAA notice and was further requested to identify or submit any outstanding VA or non-VA treatment records.  Thereafter, updated VA treatment records were obtained; however, he did not identify or submit any additional non-VA treatment records.  The Veteran was afforded a VA examination of his lumbar spine in September 2015; at the same time, an  etiological opinion as to his cervical spine disorder was also obtained.  Thus, the Board finds that the AOJ has substantially complied with the June 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran filed his current increased rating claim in January 2009.  During a March 2009 VA examination, he characterized his lower back pain as a constant 3 on a scale of 10.  His baseline pain was worse in the winter months and improved during the summer.  He had flare-ups of pain once or twice a month, which were precipitated by excessive bending while performing the duties of his job as a plumber.  During flare-ups, his pain increased to 7 or 8 out of a scale of 10.   The symptoms lasted two to three days.  He treated the pain with over the counter medications and heating pads.  During flare-ups, he reported that it was difficult to bend at the waist, but he was "usually able to make it through the day."  At times, there was radiation of the pain into his gluteus areas during flare-ups.  

On physical examination, the Veteran walked unaided.   He "had no trouble walking and can walk for greater than two miles."   He was able to perform all activities of daily living.  He was able to perform the duties of his job without impairment, but sometimes needed to call in sick if he was having a severe flare-up of pain.  He estimated that he called in sick approximately once every two months.  Range-of-motion testing showed flexion to 100 degrees without additional pain or limitation of motion upon repetitive motion testing.  A neurological examination was normal.  

In March 2009, the Veteran reported that he had not been able to work for approximately three months as a result of his back pain; however, in April 2009, he reported that he had returned to work on March 2, 2009, and that he had "good days and bad days" as far as his pain.  

In his February 2010 notice of disagreement, the Veteran reported that he had been having a significant flare-up of pain since October 2009, with "very restricted" range of motion.  In a February 2010 private treatment record, the Veteran advised his physician that his pain was so severe that he could not bend to tie his shoelaces.  He had stiffness and pain throughout the day.  During a December 2010 informal hearing conference, the Veteran reported that he was still working, but that his employment was negatively affected by the fact that he now required a back brace and frequent rest breaks.  However, in January 2011, the Veteran advised his private physician that his symptoms were improving, and that he had better range of forward flexion.  

The Veteran was afforded a VA examination in March 2011.  He reported that his baseline pain was 3/10.  He had stiffness in the morning, which resolved throughout the day, but then returned after work in the afternoon.  He had missed work about once every two months as a result of his pain, but went to work in pain more often than not.  He no longer used a back brace, because he found it unhelpful.  He had no hospitalizations or surgeries.  His activities of daily living were essentially intact, although he slept poorly and woke because of his pain.  He had pain when lifting, reaching or crawling, which were all tasks required of him as a plumber.  The Veteran reported stiffness, generalized fatigue, muscle soreness, spasm, weakness, and limited motion.  There was no paresthesias.  He had bladder complaints of incontinence following prostate surgery.  He also had a diagnosis of Crohn's disease.  Physical examination showed flexion to 60 degrees and extension to 15 degrees, with no additional limitation of motion upon repetitive motion testing, but end range pain was limiting.  It was also noted that the Veteran had increased lumbar lordosis.  His muscle stretch reflexes were symmetric and there were no focal strength deficits in the lower extremities.  Gait was normal, and there was tenderness in the lower lumbar spine.  Degenerative disease of the lumbar spine and bilateral sacroiliitis were diagnosed.  

Records from the Veteran's non-VA physician indicate that he continued to report constant back pain, relieved by steroid injections.  A November 2014 electromyogram showed that the Veteran did not have any neurological symptoms consistent with lumbar radiculopathy.  

During his April 2015 hearing, the Veteran reported that he experiences back pain every day, and that he retired in part because of this pain.  He found it difficult to sleep, lift heavy objects, walk long distances, or rise from sitting as a result of his pain.  The Veteran's spouse testified that the Veteran often had to lie on a bed to put on underwear, socks, and pants.

The Veteran was afforded a VA examination of his lumbar spine in September 2015.  The Veteran reported that injections were no longer helping his back pain as much as they did before, and that he was undergoing physical therapy at a VA facility.  The Veteran reported constant, throbbing back pain with stiffness.  He also had an "intermittent pinching sensation left buttock to posterior thigh that changes the way he walks, limps."  The Veteran was no longer taking pain medication because of side effects; however, he found that a TENS unit helped his pain.  

Functional loss was documented as slower walking, difficulty sitting, difficulty bending, and painful sleeping.  The Veteran had flexion to 45 degrees (with pain at 30 degrees), extension to 5 degrees (with pain at 5 degrees), right lateral flexion to 10 degrees (with pain at 10 degrees), left lateral flexion to 20 degrees (with pain at 20 degrees), right lateral rotation to 30 degrees (with pain at 30 degrees), and left lateral rotation to 15 degrees (with pain at 15 degrees).  There was no additional limitation of motion with repetitive motion testing.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up and over time.  Neurological testing showed no sensory deficits, and there was no other indicator of radiculopathy.  Muscle strength testing and sensory examination were normal.  Although the Veteran had bladder and bowel dysfunction, these were attributed to treatment for his service-connected prostate cancer and service-connected Crohn's disease, respectively.  The examiner indicated that the Veteran's back pain impacted his ability to maintain sedentary employment because of his inability to sit for prolonged periods; additionally, physical labor was impacted because of his difficulty with prolonged standing, walking, bending and lifting.  

Based on the foregoing, the Board finds that the evidence of record does not support a rating higher than 20 percent.  Specifically, at no point during the appeal period has the Veteran's lumbosacral spine been characterized by ankylosis or forward flexion limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or ankylosis of the lumbar spine at any time during the period on appeal.  The Veteran was still able to demonstrate flexion in excess of 30 degrees during each of his VA examinations, even though pain began at 30 degrees during his September 2015 examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Moreover, the clinical evidence does not reveal any additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the  assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Significantly, no additional pain or limitation of motion after repetitive motion testing was noted on any of the three examinations conducted during the appeal period.  Thus, a higher rating is not warranted for the Veteran's lumbar spine disability, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination, or as a result of repetitive motion or flare-ups. 

Furthermore, the record does not show that the Veteran has a diagnosis of intervertebral disc syndrome.  Consequently, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.

The Veteran's back disability has also been previously characterized as ankylosing spondylitis; however, evaluating such disability under the Diagnostic Code for ankylosing spondylitis would not result in a higher rating, as both DJD and ankylosing spondylitis are both rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  To award another rating under these criteria would constitute pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided.  38 C.F.R. § 4.14; Esteban, supra.  In this situation, given that limitation of motion of the thoracolumbar spine has already been considered, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.  

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this regard, while the Veteran reports a pinching sensation in his gluteal muscles during times of flare-up, all neurological evaluations of the Veteran's lower extremities have been normal.  A November 2014 EMG showed no evidence of lumbar radiculopathy.  The Veteran's bowel and bladder dysfunction has been attributed to other service-connected disabilities, and he has not challenged this characterization.  Furthermore, as noted previously, the Veteran does not have intervertebral disc syndrome.  To the extent that the Veteran has complained of radiating pain, such is specifically contemplated in his 20 percent rating assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected lumbar spine disability resulted in neurological impairment. 

The Board has likewise considered the general statements of the Veteran and his spouse as to the extent of his back symptoms in conjunction with his increased rating claim.  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  To the extent that the Veteran and/or his spouse argues or suggests that the clinical data supports an increased evaluation, they are not competent to make such an assertion, or to assess the degree and extent of disability associated with his back disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.  Consequently, consideration of a higher or separate rating is not warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that his symptomatology has warranted a 20 percent disability rating throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's 20 percent rating contemplates the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5235-5243, 5261 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include being unable to bend, lift, or stand or sit for long periods of time.  

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his lumbar spine disability is rated.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected lumbar spine disability. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In reaching such determination regarding extra-schedular consideration, the Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that Veteran's service-connected disabilities do not show a marked interference with employment.  In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's lumbar spine disability and it need not address whether this disability results in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record." See Brambley at 24.    


III.  Service Connection Claims

The Veteran has been diagnosed with cervical strain, DDD of the cervical spine, and DJD of the cervical spine.  He asserts that his cervical spine disorders had their onset during his period of active duty, or, alternatively, that they are caused or aggravated by his service-connected lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his neck pain first began during his period of active duty, but that he did not report it because he always had more acute problems, such as back pain or recurrent fistula in ano, during sick call.  A review of the Veteran's service treatment records reflects no indication of neck pain or any other complaints referable to the neck.  His December 1972 separation examination did not refer to any chronic neck or cervical spine complaints.  

In an October 1974 private treatment record, the Veteran reported having experienced neck pain since service.  The Veteran repeated this assertion during visits with physicians in February 2005 and January 2009.  

X-ray studies of the Veteran's cervical spine conducted in January 1975, January 1977 and November 1993 were normal; however, an August 2004 study of the cervical spine showed DJD with narrowing of the right neural foramen.  A February 2008 MRI of his cervical spine showed multi-level DDD.   

During a January 1975 VA examination, the Veteran reported having a stiff and painful neck "at times," but did not specifically relate his neck pain to service.  Physical examination showed that there was spasticity of the erector spinae musculature "throughout all segments of the spinal column."  

A March 2011 VA examination found that the Veteran's cervical spine disabilities were attributable to aging; however, the examination report did not take into account the Veteran's competent and credible reports of neck pain since service.  Thus, it is inadequate for purposes of deciding the claim, and is of no probative value.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's June 2015 remand, another VA medical opinion on the etiology of the Veteran's cervical spine disabilities was obtained in September 2015.  The examiner reviewed the entire record before formulating her opinion.  She concluded that the Veteran has cervical strain that is at least as likely as not first manifested during his period of active duty.  In support of her conclusion, she noted the Veteran's reports of neck pain since service, as well as the October 1974 medical record, dated less than two years after the Veteran's discharge, during which he reported having experienced neck pain during service, and the January 1975 report of a painful and stiff neck.  The examiner pointed to the findings of spasticity throughout all segments of the spinal column, including the cervical spine, on the January 1975 examination, and noted that such spasticity is associated with muscle strain.  

The examiner further noted that the Veteran's DJD and DDD of the cervical spine were not related to his service, as neither were diagnosed for many years after his service.  The examiner pointed to the normal 1975 and 1993 X-ray studies as evidence that the Veteran did not have either DJD or DDD for many years after his discharge, and further noted that in such diagnoses occurring after age 50, aging was a likely etiology.  

The examiner further found that it is less likely than not that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability, because the cervical spine is separated from the lumbar spine by multiple levels of the spine, and lumbar DDD is more likely to cause alterations due to stress in levels that are adjacent to the lumbar spine.  

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's cervical strain had its onset during service.  In this regard, the September 2015 VA examiner opined that there was more than a 50 percent probability that the Veteran's cervical strain was present during service based upon the credible statements of the Veteran, as well as the medical evidence generated two to three years after the Veteran's separation, during which he reported having experienced neck pain during service and had palpable spasticity in the area of the cervical spine.  Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his cervical strain, to include pain and stiffness, during military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of cervical strain, rather than DJD or DDD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the probative evidence of record reveals that the Veteran's DJD and DDD of the cervical spine did not manifest during the Veteran's service or within the first post-service year, nor were they otherwise related to service, or caused or aggravated by the service-connected lumbar spine disability.  The imaging evidence of record clearly shows that the Veteran did not have DJD or DDD of the lumbar spine for many years after his separation from service, including in 1993, which was over twenty years after his separation.  As DJD clearly did not manifest within the first post-service year, the criteria for presumptive service connection are not met.  See 38 C.F.R. § 3.309(a); Walker, supra.  The lack of such diseases on imaging studies generated over twenty years after service formulated the basis for the examiner's finding that such diseases were not directly related to service.  In addition, the examiner noted that the distance between the lumbar spine and the cervical spine renders it less likely than not that a disorder affecting the lumbar spine would cause or aggravate a cervical spine disability.  In the examiner's view, the more likely etiology for the Veteran's DJD and DDD of the cervical spine was aging, given that the Veteran was over 50 when these disorders were first diagnosed.  

The examiner is competent to render an opinion in this matter, and her conclusions are reasonably based upon the evidence of record and her own professional judgment.  There is no probative evidence in the record which contradicts it.  Thus, it is of significant probative weight. 

The Board has further considered the Veteran's statements that his cervical spine disorder is related to service or his service-connected lumbar spine disability.  However, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of his service, or a service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, while the Veteran is competent to describe the nature and onset of his cervical spine symptomatology, and the Board has previously acknowledged such statements to be credible, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue and, in the instant case, the September 2015 VA examiner, a medical professional, has considered such statements and found that they support a determination that cervical strain, but not DJD or DDD, is related to service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation or aggravation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the spine.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

In summary, the Board finds that service connection for cervical strain is warranted as the evidence regarding the onset of the Veteran's cervical strain is at least in relative equipoise, and he and has competently and credibly provided a lay account of the onset and continuity of symptoms associated with cervical strain during and after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for cervical strain is warranted.

Conversely, the Board finds that the Veteran's DJD and DDD of the cervical spine are not shown to be causally or etiologically related to any disease, injury, or incident during service, nor were they caused or aggravated by a service-connected disability, and, therefore, service connection for these disorders must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against service connection for DJD and DDD of the cervical spine.  As such, that doctrine is not applicable in the instant appeal, and this portion of the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 20 percent for DJD of the lumbar spine with bilateral sacroilitis is denied.

Service connection for cervical strain is granted.  

Service connection for a cervical spine disorder other than cervical strain is denied.


REMAND

During his April 2015 hearing, the Veteran raised the issue of entitlement to a TDIU in the context of his back and cervical spine disabilities.  The September 2015 VA spine examination also indicates that the Veteran's ability to obtain and maintain both sedentary and physical employment was significantly compromised; however, there is no indication as to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment of any kind.  Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU and requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), deemed necessary for the adjudication of such claim.  Thereafter, the AOJ should adjudicate the Veteran's TDIU claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Conduct any additional development deemed necessary for the adjudication of the Veteran's TDIU claim and, thereafter, adjudicate such claim in the first instance based on the entirety of the evidence.  If the claims is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


